DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KAKISAKO (US 20170087994, hereinafter KAKISAKO, already of record from IDS) in view of Crombez et al. (US 20160102622, hereinafter Crombez).
Regarding claims 1, 10 and 19, KAKISAKO teaches a method, an apparatus and a non-transitory computer-readable storage medium of controlling a propulsion system inverter, the method, the apparatus and the non-transitory computer-readable storage medium comprising (See at least KAKISAKO: Fig. 1; Para. 0025; Para. 0026):
identifying at least one route characteristic of a portion of a route being traversed by a vehicle (See at least KAKISAKO: Para. 0035);
receiving at least one inverter characteristic (See at least KAKISAKO: Para. 0033);
generating a target thermal profile of the propulsion system inverter corresponding to thermal fatigue associated with the at least one inverter characteristic (See at least KAKISAKO: Fig. 2; Para. 0044-0048; Para. 0050); and
generating a signal to selectively instruct adjustment of at least one of … based on the target thermal profile of the propulsion system inverter (See at least KAKISAKO: Para. 0048, 0050).
Yet, KAKISAKO does not explicitly teach:
…a vehicle speed control input, a torque demand corresponding to the vehicle speed control input, and the portion of the route …
However, in the same field of endeavor, Crombez teaches:
…a vehicle speed control input, a torque demand corresponding to the vehicle speed control input, and the portion of the route (See at least Crombez: Para. 0024)…
It would have been obvious to one of ordinary skill in the art to include in the method, the apparatus and the non-transitory computer-readable storage medium of KAKISAKO with adjust vehicle parameter to prevent overheating as taught by Crombez since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety and durability of vehicle.
	
Regarding claims 2 and 11, KAKISAKO in combination with Crombez teaches the method and apparatus of claims 1 and 10. KAKISAKO further teaches:
wherein generating the target thermal profile of the propulsion system inverter includes generating a thermal state status of the propulsion system inverter as a function of thermal mass of the propulsion system inverter and internal components and heat input based at least partially on at least one of the vehicle speed control input and the torque demand (See at least KAKISAKO: Para. 0031-0033).

Regarding claims 3 and 12, KAKISAKO in combination with Crombez teaches the method and apparatus of claims 2 and 11. KAKISAKO further teaches:
wherein generating the thermal state status further includes at least one of measuring and predicting conductive and convective heat transfer coefficients within the propulsion system inverter based at least partially on at least one of the vehicle speed control input and the torque demand (See at least KAKISAKO: Para. 0042-0043).

Regarding claims 6 and 15, KAKISAKO in combination with Crombez teaches the method and apparatus of claims 1 and 10. KAKISAKO further teaches:
wherein the generated signal includes instructions to adjust the torque demand from a vehicle propulsion controller (See at least KAKISAKO: Para. 0050).

Regarding claims 9, 18 and 20, KAKISAKO in combination with Crombez teaches the method, the apparatus and the non-transitory computer-readable storage medium of claims 1, 10 and 19. KAKISAKO further teaches:
wherein the target thermal profile of the propulsion system inverter is at least partially a function of inverter damage cost, the propulsion system inverter damage cost corresponding to at least one of inverter output efficiency degradation, fatigue life reduction, maintenance costs, and replacement costs (See at least KAKISAKO: Para. 0044-0048).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KAKISAKO in view of Crombez as applied to claims 2 and 11 above, and further in view of Rajaie et al. (US 20200376927, hereinafter Rajaie, already of record from IDS).
Regarding claims 4 and 13, KAKISAKO in combination with Crombez teaches the method and apparatus of claims 2 and 11. 
Yet, KAKISAKO in combination with Crombez does not explicitly teach:
wherein generating the thermal state status further includes determining an inverter output efficiency based at least partially on resulting torque from the torque demand.
However, in the same field of endeavor, Rajaie teaches:
wherein generating the thermal state status further includes determining an inverter output efficiency based at least partially on resulting torque from the torque demand (See at least Rajaie: Para. 0138, 0139).
It would have been obvious to one of ordinary skill in the art to include in the method, the apparatus of KAKISAKO in combination with Crombez with inverter efficiency as taught by Rajaie since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide inclusive information about inverter.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KAKISAKO in view of Crombez and Rajaie as applied to claims 4 and 13 above, and further in view of Stancu et al. (US 20070070667, hereinafter Stancu, already of record from IDS).
Regarding claims 5 and 14, KAKISAKO in combination with Crombez and Rajaie teaches the method and apparatus of claims 4 and 13. 
Yet, KAKISAKO in combination with Crombez and Rajaie does not explicitly teach:
wherein the generated signal includes an instruction for at least one of maintenance and inverter replacement once a present inverter output efficiency or remaining life reaches below a threshold limit.
However, in the same field of endeavor, Stancu teaches:
wherein the generated signal includes an instruction for at least one of maintenance and inverter replacement once a present inverter output efficiency or remaining life reaches below a threshold limit (See at least Stancu: Para. 0036).
It would have been obvious to one of ordinary skill in the art to include in the method, the apparatus of KAKISAKO in combination with Crombez and Rajaie with inverter replacement information as taught by Stancu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide notification of replacement of components.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KAKISAKO in view of Crombez as applied to claims 1 and 10 above, and further in view of Seo et al. (US 20180126974, hereinafter Seo, already of record from IDS).
Regarding claims 7 and 16, KAKISAKO in combination with Crombez teaches the method and apparatus of claims 1 and 10. 
Yet, KAKISAKO in combination with Crombez does not explicitly teach:
wherein the generated signal includes instructions to adjust the torque demand from a driver desired vehicle speed control input.
However, in the same field of endeavor, Seo teaches:
wherein the generated signal includes instructions to adjust the torque demand from a driver desired vehicle speed control input (See at least Seo: Para. 0042-0045; Para. 0082-0083).
It would have been obvious to one of ordinary skill in the art to include in the method, the apparatus of KAKISAKO in combination with Crombez with adjust torque demand as taught by Seo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will adjust torque to prevent overheating.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KAKISAKO in view of Crombez as applied to claims 1 and 10 above, and further in view of Langenderfer et al. (US 20210394644, hereinafter Langenderfer).
Regarding claims 8 and 17, KAKISAKO in combination with Crombez teaches the method and apparatus of claims 1 and 10. 
Yet, KAKISAKO in combination with Crombez does not explicitly teach:
wherein the generated signal includes instructions to preemptively apply coolant to the propulsion system inverter based on at least one route characteristic of the portion of the route being traversed by the vehicle.
However, in the same field of endeavor, Langenderfer teaches:
wherein the generated signal includes instructions to preemptively apply coolant to the propulsion system inverter based on at least one route characteristic of the portion of the route being traversed by the vehicle (See at least Langenderfer: Para. 0080, 0082).
It would have been obvious to one of ordinary skill in the art to include in the method, the apparatus of KAKISAKO in combination with Crombez with preemptive cooling as taught by Langenderfer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will prevent overheating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663